DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-12 and are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,584,215 B2 (optionally in view of the prior art).
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent includes claims which anticipate at least some of the instant claims.  Reference claims 6-9, as best understood, anticipate instant claims 1-3, 5, and 11.
Examiner notes that the instant application is identified as a Divisional of 15/595,549 (corresponding to the reference patent).  However, as noted in the notice of allowance in the reference application dated 10/29/2019 [pgs. 2-3], the restriction requirement that had been set forth was withdrawn and as noted above those claims which had been withdrawn (and not subsequently cancelled) were rejoined and allowed.  Because of this, the instant claimed invention is still subject to double patenting as discussed above, and the provisions of 35 U.S.C. 121 do not apply as the restriction requirement stands withdrawn.
Regarding claims 4, 6-10, and 12, see the art rejections below.  The additional features would have been obvious over the reference invention in view of the prior art as discussed more fully below.

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 5 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 6 of prior U.S. Patent No. 10,584,215 B2. This is a statutory double patenting rejection.
	As noted above, the reference claims anticipate several of the instant claims.  With respect to reference claim 6, this is believed to rise to the level of statutory double patenting for instant claim 5 (i.e. claim 5, incorporating the subject matter of claim 1 to which it depends).
	Reference claim 6 and instant claim 1 include the same preamble requirements and the same requirements for elements (i)-(iv).  Reference claim 6 further requires that the film has an isoporous surface layer with pore size distribution of less than 0.3 using the defined calculation.  This requirement, as best understood, is entirely represented in instant claim 5; though instant claim 5 does not include the term “isoporous,” this term appears to be an inherent description of a narrow pore size distribution which is otherwise represented by the claimed 0.3 or less value.  As such, thought the instant claims do not use the same exact wording, as best understood instant claim 5 would have the same scope as reference claim 6 and therefore represents statutory double patenting.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



Claim 4 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4 recites two chemically distinct block copolymers, but entry (iii) includes three copolymers (ISV, SVPS, and ISO).  It is not clear whether all three would be required, or whether any combination of two would satisfy the claim requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1-4, 6, and 8-12 are rejected under 35 U.S.C. 103 as unpatentable over the combination of Hancock et al (US 5,700,902) and Wiesner et al (WO 2015/048244 A1).
Wiesner has a publication date of 4/02/2015, which lies outside the grace period established by 102(b)(1) given the instant application’s effective filing date of 5/13/2016.  As such, although it includes common inventorship with the instant application, it is understood to qualify as prior art under 102(a)(1).
With respect to claim 1, Hancock discloses block copolymers for production of separation membranes, [Abs, Col. 1 lines 4-18] which may produce active surfaces via phase inversion [Col. 2 lines 43-48] and teaches examples with an explicitly asymmetric structure [Col. 15, lines 63-67].
The membrane is formed by casting a film with, in embodiments, at least two block copolymers which include both hydrophobic and hydrophilic blocks [Col. 7 line 22-Col 8 line 14; Col. 9 lines 48-63] – see e.g. “hydrophilic-hydrophobic diblock copolymer, hydropholic-hydrophobic-hydrophilic triblock copolymer, combinations thereof” and specific combinations contemplated, including chemically distinct “combinations of different block copolymers, e.g., nonylphenyl poly(oxyethylene)-b-poly(aryl ether sulfone)-b-poly(ethyleneoxy)phenylnonyl and perfluoroalkyl poly(oxyethylene)-b-poly(aryl ether sulfone), to make porous polymer articles” in embodiments.  The film is cast as a solution with the block copolymers, a matrix polymer, and a solvent such as NMP [Col. 10 lines 21-61].  The solution is then provided a coagulation bath with a suitable non-solvent [Col. 11 lines 24-49] and solvent is removed.
Hancock teaches examples in which the membrane may have a thickness of 180-200 microns, with pores in a range of 50 nm-2 micron [Col. 15 lines 63-67] but does not elaborate on the specific substructure i.e. surface layer vs. asymmetric support layer.
Wiesner teaches asymmetric films using e.g. organic block copolymers with inorganic nanoparticles and non-solvent induced phase separation process, which provide asymmetric structures [Abs] with useful selectivity and permeability.  The block copolymers may be multiblock copolymers, terpolymers, etc. and may include blends e.g. with homopolymers [0029-0034, 0046].  The membranes may have a structure substantially similar to the claim requirements i.e. a 20-500 nm thick surface layer with pores of 5-100 nm, and a further support layer with a thickness of 5-500 microns and pore sizes in the 1-50 micron range [0015] which would at minimum anticipate the claim requirements for structure.  Further, the surface layer may have the same pore density requirements i.e. at least 1x1014 pores/m2 [0061].
Wiesner essentially differs from the instant claims in that Wiesner does not teach employing a blend of two or more chemically distinct block copolymers.
It would have been obvious to one of ordinary skill in the art to modify Hancock’s taught membrane articles to provide the specific structural arrangement taught by Wiesner (e.g. by controlling casting conditions as suggested by Wiesner) in order to gain the benefit of obtaining membranes with a useful asymmetric structure, including good selectivity and permeability.  Similarly, it would have been obvious to one of ordinary skill in the art to modify Wiesner’s taught membranes, which already contemplate block copolymers and polymer blends, to consider alternative polymers including blends of chemically distinct block copolymers such as those taught or suggested by Hancock.  See further MPEP 2143 I.B; the simple substitution of one known block copolymer composition or blend for another, providing its known utility (i.e. providing its intended properties for e.g. hydrophilic and hydrophobic behavior) and further recognized as suitable for similar applications (membrane formation, including via phase inversion) would have been obvious to one of ordinary skill in the art.
In either case, the claimed membranes would have been obvious to one of ordinary skill in the art.
With respect to claim 2 and 3, as above Hancock teaches combinations of e.g. diblock copolymers and triblock terpolymers.  Further, Wiesner contemplates a variety of copolymers, terpolymers, tetrapolymers and the like [0030-0032] including specific examples such as ISV polymers [0007, 0086].
With respect to claim 4, Wiesner discloses a large number of suitable tribock copolmyers including ISV (poly(isoprene-b-styrene-b-4-vinylpyridine) and ISO (-ethylene oxide) [0032] from which it would have been obvious to form the combined membrane.
With respect to claim 6, as above both Hancock and Wiesner teach dimensions which would overlap or fall within the claim requirements.
With respect to claims 8-10, as above Hancock teaches that the film may further include a matrix polymer, which is a homopolymer, and Wiesner teaches that blends may be included with homopolymers and with inorganic nanoparticles, which may be e.g. metals or metal oxides [0039].
With respect to claims 11 and 12, Hancock teaches producing membranes for e.g. separations [Col. 1 lines 4-6], as does Wiesner [Abs].
Claim 7 is rejected under 35 U.S.C. 103 as unpatentable over the combination of Hancock et al and Wiesner et al in view of Nishimi et al (US PGPub 2009/0239381 A1).
Hancock teaches hydrophilic moieties as covalently-bonded and being present on the “active surface” although Hancock does not explicitly teach the pore interior [Col. 9 lines 48-50].
However, Nishimi teaches porous films from block copolymers [Abs] and teaches that, desirably, the film may include functional compounds which are provided on the inner walls of the pores and, particularly beneficially, covalently attaching those compounds to avoid delamination [0130].
It would have been obvious to one of ordinary skill in the art to ensure that functional compounds are present, and covalently attached, on the inner walls of the pores of the combined membrane, because Hancock already teaches providing particular moieties to an “active surface” and, in 

Allowable Subject Matter
No claims may be indicated as allowable until the rejections above, including double patenting, are properly overcome.  However, as best understood claim 5 is free from the prior art.
See the prosecution of the parent application, 15/595,549, including the notice of allowance dated 10/29/2019.  The prior art teaches as above but does not teach or fairly suggest an isoporous surface with a narrow pore size distribution as required by the claim.  Further, while the prior art may in general recognize that the use of higher volatility solvents may improve pore size distribution, it would not have been obvious to modify the taught processes of e.g. Hancock to employ these because Hancock does not teach or suggest a desire for an isoporous surface, or for smaller pores or nonporous surfaces.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469.  The examiner can normally be reached on Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY R SPIES/Primary Examiner, Art Unit 1777